El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Por escritura pública número setenta y siete otorgada ante el notario José Sabater en Mayagüez el 19 de abril de 1944, don Bartolo Foptunet adquirió por compra de doña Elvira Quiñones una finca urbana que se describe así:
"URBANA: Solar radicado en la calle Sol de esta ciudad de Ma-yagüez, que mide una superficie de doscientos setentiséis metros un centímetro cuadrados (276-01) y que colinda al Norte con casa de la sucesión Arzamendi; por el Sur con la calle del Sol en que radica; por el Este con propiedad de F. Carrera & Hermano y por el Oeste con propiedad de Alejo Llull. Contiene las siguientes edi-ficaciones: que le pertenecen, una casa de madera, semialta, con los bajos de manipostería, balcón al frente, que mide seis metros seten-tidós centímetros de frente por igual medida de fondo y otra casa de manipostería, terrera, cobijada de zinc, de seis metros un centí-metro de frente por siete metros veintidós centímetros de fondo, con *267su cocina que mide dos metros setcntiún centímetros de frente por un metro oehentidós centímetros de fondo.”
El día 28 de febrero de 1945 don Bartolo Fortunet segregó de la finca principal antes descrita una de las casas y sn solar y se la vendió a don Antonio Masdeu y el 13 de octubre de 1945, por escritura pública número 171 otorgada ante el mismo notario, vendió la otra casa y solar a don Bartolo Rivera Pérez. Por constituir la segregación hecha por el Sr. Fortunet una lotificación se solicitó la aprobación de la Junta de Planificación, Urbanización y Zonificación de Puerto Rico con el fin de que los nuevos adquirontes pudieran inscribir sus títulos en el Registro de la Propiedad. La Junta des-aprobó la lotificación por el fundamento de que “Aun cuando los solares a formarse mediante la propuesta lotificación tie-nen todas las facilidades requeridas por esta Junta para áreas donde han de aprobarse lotificaciones, los mismos ten-drían frentes de 6.75 metros y 9.02 metros y sus respectivas áreas 131.14 m/e y 169.69 m/c, hechos contrarios a lo esta-blecido en los artículos 34 y 36 del Reglamento de Lotifica-ción que exigen un frente mínimo de 12 metros y persiguen un área mínima de 300 m/c.”
Solicitada la reconsideración y celebrada una vista la Junta la denegó haciendo constar al final de su resolución que “. . . mediante la prueba presentada no se ha probado que efectivamente existe una segregación de heoiío, con ante-rioridad al 5 de septiembre de 1944 ...”
A petición de Fortunet expedimos el auto de revisión en este caso. Sostiene el peticionario que la Junta no puede impedir la inscripción en el Registro de la Propiedad.de se-gregaciones y edificaciones ya existentes con anterioridad a la aprobación de la ley que creó la Junta o de los reglamen-tos aprobados por ésta si se demuestra la imposibilidad de cumplir con dichos reglamentos.
No obstante lo dicho por la Junta al final de su resolu-ción, supra, en el alegato presentado ante este Tribunal dice:
*268. . osla Junta querellada acepta que como 'Cuestión de he-cho las dos (2) casas existen edificadas con anterioridad a la Ley y al Reglamento.”
T es que la prueba presentada ante, la Junta demostró que, como cuestión de hecho, en el solar original se constru-yeron las dos casas desde hace más de veintitrés años; que cada una de las casas está tasada y paga contribuciones se-paradamente; que cada cas'a tiene numeración distinta, o sea, los números 5 y 7 de la Calle Santiago R. Palmer (antes Sol). Es un hecho probado, además, que las dos casas co-lindan con otras edificaciones de carácter permanente que impiden el que pueda ampliarse el solar en que cada una de ellas está situada.
 En el recurso gubernativo de Rivera v. Registrador, 64 D.P.R. 461, al confirmar una nota que denegó la inscripción de una segregación, dijimos que el término lotifieación, según el mismo se define en el artículo 2 de la Ley de Planificación, Urbanización y Zonificación, no excluye de su significado las parcelas de terrenos donde existan edificaciones y que al dividirse un solar en dos parcelas para vender una de ellas, se practica una lotificación y resolvimos, copiando del sumario 4, que: “Apareciendo que tanto la división en dos parcelas del solar en que enclavan unas casas como la venta de una de dichas parcelas con su casa correspondiente se efectuaron cuando ya estaba en vigor la Ley de Planificación, Urbanización y Zonificación, el registrador procedió correctamente al negarle inscripción a dicha venta por no habérsele presentado el correspondiente plano de lotificación aprobado por la Junta de Planificación o la certificación de esa Junta dispensando esa presentación.”
 En el curso de la opinión en dicho caso dijimos, además, lo siguiente a la página 465:
“Es verdad que la casa construida en el solar vendido a Ramón Rivera había sido edificada mucho antes de aprobarse la Ley de Planificación, Urbanización y Zonificación de Puerto Rico, y a pri-mera vista esta circunstancia parece indicar que la transacción objeto *269de la escritura no debe estar sujeta a la ley ni al Reglamento de Lotificación, ni tampoco al aprobado por el Procurador (íeneral de Puerto Rico por la autoridad conferídale por la ley. Pero a poco que reflexionemos sobre el asunto, nos daremos cuenta de que el Reglamento de Lotificación, independientemente de la construcción del edificio, exige ciertos requisitos en relación con el solar donde el edificio enclava, por ejemplo, el área del solar, su separación del límite de solares contiguos, abastecimiento de agua para el solar en forma que se ajuste a los requisitos del Departamento de Sanidad, área del patio en frente, al lado o detrás del edificio, etc. Si el solar donde enclava la casa vendida a Ramón Rivera no se ajusta a los requi-sitos exigidos por la ley, indudablemente que la Junta de Planifi-cación podría requerir que de alguna manera se corrigiese la defi-ciencia, bien sea adquiriendo más solar o en alguna otra forma razo-nable dentro de las circunstancias. A estos efectos, prescribe el artículo 51 del Reglamento de Lotificación, que cuando se demues-tre a la Junta que existen jlificultades extraordinarias que impidan el cumplimiento cabal del Reglamento, la Junta podrá modificar la aplicación de cualquier sección del mismo, siempre y cuando no se perjudique el bienestar público. ...” (Bastardillas nuestras.)
Aplicando estos razonamientos al caso ele autos podemos decir que habiéndose otorgado la escritura de segregación por el peticionario Fortunet con posterioridad a la vigencia de la Ley de Planificación y del Reglamento de Lotificación, el hecho de que en los dos solares existieran dos casas edi-ficadas con anterioridad a dicha vigencia no hace inaplica-ble dicha ley y reglamento. Empero, como dijimos en el caso de Rivera, la sección 51 del Reglamento de Lotificación dispone que “cuando se demuestre a la Junta que existen dificultades extraordinarias que impidan el cumplimiento cabal del Reglamento, la Junta puede modificar la aplicación de cualquier sección del mismo, siempre y cuando no se per-judique el bienestar público.”
¿No se demostró en el presente caso que existen dichas dificultades extraordinarias? Creemos que sí. La propia Junta en su resolución admite que “los solares a formarse mediante la propuesta lotificación tienen todas las facilida-*270des requeridas por esta Jwita para áreas donde han de apro-barse lotificaciones” pero denegó su aprobación únicamente por el hecho de que los solares segregados tendrían menos de 200 m/c y menos de 12 metros de frente. Pero es que la prueba demuestra que los dos solares en que radican las ca-sas no sólo colindan entre sí sino que en sus otras colindan-cias existen edificaciones de carácter permanente que impi-den el que pueda ampliarse el solar de cualquiera de las dos casas. Y esta situación no ha sido creada por la segrega-ción realizada en el año 1945 sino que de hecho ha existido desde hace más de veinte años y lo que ahora se persigue es poder legalizarla en el Registro de la Propiedad, mediante la inscripción correspondiente, cumpliendo así con la política pública de que las fincas aparezcan inscritas a nombre de sus dueños. No alcanzamos a ver qué perjuicio para la “se-guridad, salud, defensa, moral, orden, conveniencia, prospe-ridad, cultura, solidez económica y bienestar general de los actuales y futuros habitantes de esa zona,” según dijo la Junta en su resolución denegando la reconsideración solici-tada por el peticionario, pueda existir en un caso como el presente en que no se trata de obtener la aprobación de una urbanización en proyecto, con nuevas edificaciones, sino de legalizar una situación de hecho existente desde hace más de veinte años y especialmente cuando, como hemos dicho, la propia Junta en su resolución original reconoce que los so-lares a formarse mediante la propuesta lotificación reúnen “ . . . todas las facilidades requeridas por esta Junta . . .”
Somos de opinión que la Junta recurrida cometió, error' de derecho al no aplicar el artículo 51 del Reglamento, supra, a los hechos de este caso y en su consecuencia que debe anu-larse la resolución recurrida y devolverse el caso para ulte-riores procedimientos.